UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-51403 BLACKWATER MIDSTREAM CORP. (Exact name of small business issuer in its charter) NEVADA 26-2590455 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) WESTWEGO, LOUISIANA, 70094 (Address of principal executive offices) TELEPHONE: (504) 340-3000 (Issuer's telephone number) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 10, 2011, there were 55,611,774 shares of Common Stock, $.001 par value per share, outstanding. 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4.CONTROLS AND PROCEDURES 23 PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 24 ITEM 1A.RISK FACTORS 24 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3.DEFAULTS ON SENIOR SECURITIES 24 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 24 ITEM 5.OTHER INFORMATION 24 ITEM 6.EXHIBITS 25 SIGNATURES 26 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BLACKWATER MIDSTREAM CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) JUNE 30, MARCH 31, ASSETS CURRENT ASSETS: Cash $ Receivables-trade Receivables-other - Current portion of deferred financing charges - Prepaid expenses and other current assets Total current assets Long-term portion of deferred financing charges - - Property, plant, equipment, net TOTAL ASSETS $ LIABILITIES CURRENT LIABILITIES: Accounts payable $ Accounts payable-related parties Accrued liabilities Deferred revenue Liabilities-disposal of asset Current portion of related party long-term convertible debt loans - Current portion of long-term convertible debt loans - Derivative liabilities of convertible debt loans Current portion of long-term bank loans Total current liabilities Long-term liabilities: Bank loans Related party convertible debt loans, net of discount of $641,390 and $0 - Convertible debt loans, net of discount of $3,873,077 and $0 - Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock - 20,000,000 "blank check" preferred shares,issuable in one or more series, no shares issued and outstanding Common stock - 200,000,000 shares authorized, $0.001 par value:55,606,774 and 54,792,114 issued, outstanding at June 30, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated deficit TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 BLACKWATER MIDSTREAM CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Three Months Ended Ended June 30, 2011 June 30, 2010 Revenue Storage $ $ Other Services Total Revenue Cost of revenue Labor ) ) General materials ) ) Subcontractors ) ) Depreciation ) ) Other costs of revenue ) ) Total cost of revenue ) ) GROSS PROFIT OTHER OPERATING EXPENSES: Selling, general and administrative Loss on disposal of assets Depreciation Total other operating expenses Income from operations Net interest expense ) ) Gain on extinguishment of convertible debt loans - Gain on change in fair market value of derivative liabilities - Net Income $ $ NET INCOME (LOSS) PER COMMON SHARE, BASIC $ $ DILUTED $ ) $ ) Weighted average number of shares outstanding: BASIC DILUTED The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 BLACKWATER MIDSTREAM CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Three Months Ended Ended June 30, 2011 June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization of deferred financing fees & convertible loan discounts Net loss on disposal of assets Net gain on extinguishment of convertible debt loans ) - Net gain on change in fair market value of derivative liabilities ) - Stock based compensation Changes in operating assets and liabilities: Accounts receivable-trade ) ) Accounts receivable-other - Prepaid expenses ) Inventory - Deferred revenue ) ) Accounts payable and accruals ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITES: Proceeds from bank loan - Payments on bank loan ) ) Net cash provided by (used in) financing activities ) NET CHANGE IN CASH FOR THE PERIOD ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid for interest $ $ Cash paid for income taxes $
